Judgment, Supreme Court, New York County (Daniel FitzGerald, J.), rendered May 10, 2000, convicting defendant, after a jury trial, of assault in the second degree, and sentencing him, as a second felony offender, to a term of six years, unanimously affirmed.
The verdict was not against the weight of the evidence. There is no basis upon which to disturb the jury’s determinations concerning credibility. The credible evidence clearly warranted the inference that defendant hit the victim in the head with a two-by-four piece of wood, causing injury. Concur — Williams, P.J., Mazzarelli, Sullivan, Rosenberger and Gonzalez, JJ.